 In the Matter Of HOBART MANUFACTURING COMPANY, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL I.MPLEMENT WORT{ERS OF AMERICA, CIO, PETITIONERCase No. 8-RC-796SUPPLEMENTAL DECISTON AND ORDER SETTING ASIDEELECTIONNovember 22, 1950On October 9, 1950, the National Labor Relations Board issued aDecision and Direction in the above-entitled proceeding, overrulingthe challenges to the votes of Grover Sells, Norman. Kepner, Eva Shep-herd, Art Schneider, and Clarence Barron and directing that theRegional Director open and count the ballots of these eligible votersand thereafter prepare and cause to be served on the parties a revisedtally of ballots, including therein the count of their ballots.TheBoard deferred its consideration of the Petitioner's objections to theconduct of the election until after the final results of the ballotingshould have been disclosed..On October 19, 1950, the Regional Director, in accordance with theBoard's instructions, issued and served on the parties a revised talleyof ballots, which shows that, of 162 eligible voters, 83 cast ballotsagainst the Petitioner and 79 cast ballots for the Petitioner.'Underthese circumstances, it now becomes necessary to determine the issuesraised by the Petitioner's objections to the conduct of the election.Upon the basis of the Petitioner's objections to the conduct of theelection, the Regional Director's report on challenges and objections,the Employer's exceptions thereto, and the entire record in this case,the Board makes the following :Supplemental Findings of FactThe Activities of Foremen. Witwer, Warner, and MillerThe Regional Director made the following findings with regard tothe activities of Foremen Witwer, Warner, and Miller : In Februaryor early March 1950, Witiver told an employee that the Employer1On October 26, 1950. the Board issued .i Certification of Results of Election,which it'revoked by order issued on the-same date.'"92 NLRB No. 46.203 204DECISIONSOF NATIONAL LABORRELATIONS BOARDwould not build a new plant in Greenville if the.Petitioner "got.in theplant" ; and that, if the Petitioner won the election, the Employerwould move to Troy. On February 16, 1950, Witwer interrogatedthe same employee about the identity of other employees who hadpreviously approached the latter about joining the Petitioner's organi-zation, and when that employee refused to answer, Witwer told himthat he did not think much of his job and that lie would have a joblonger if he did not join a union. Several weeks before the election,Warner told a group of employees that if the Petitioner "got in," theEmployer might just as well close down and go back to Troy, and, onseveral other occasions, including one about a week before the election,he told another group of employees that, if the Petitioner came in,there was a possibility of moving the dishwasher department fromGreenville to Troy or Dayton.On February 16, 1950, Miller specifi-cally asked an employee regarding her attendance at a union meeting.About 2 weeks before the election, Miller told a group of employeesthat there was too iriuch empty space in Troy and that the Employercould move to Troy if the Petitioner came in.He made substantiallysimilar statements to individual employees until about a week beforethe election.The Regional Director further found that the Employer made norenunciation or disavowal of the afore-mentioned statements, althoughthe substance of those statements and the fact that the foremen whouttered them were supervisors were common knowledge throughoutthe plant.As these findings of the Regional Director are not deniedby the Employer, we hereby adopt them.Upon the basis of the above findings, the Regional Director recom-mended that the election be set aside if, after counting the ballots,it should become necessary to pass upon the objections to the conductof the election.The Employer, contending that the Board shoulddisregard this recommendation, alleges that (a) the recommendationis improperly based on issues not raised by the Petitioner, and (b)the afore-mentioned statements of Witwer, Warner, and Miller donot constitute substantial interference warranting the setting asideof the election, because those statements were made by "lower echelon"officials, were unaccompanied by other anti-union conduct of the Em-ployer, were made too long a time before the election to have coerciveeffect, and were indirectly disavowed by the Employer in a preelectionspeech by its attorney, in the course of which the attorney generallyadvised the employees of the Employer's neutral position 2We find2In its objections,the Petitioner alleged that the speech delivered by the Employer'sattorney on or about the day of the election'was coercive.The Regional Director foundthat the attorney's speech was privileged.Neither of the parties excepted,and we adopthis findings on this issue. HOBART MANUFACTURING COMPANY205no merit in these contentions.As to (a), it is well established thatthe jurisdiction of a Regional Director in making a post-election in-vestigation is not limited to the issues raised by the parties.3As to(b), we have, in similar circumstances, held that threats of reprisalsagainst employees in the event that a union wins an election constitute,per se,sufficient grounds for setting aside an election,4 and that thecoercive nature of such threats, p Dintedly made during an organizingcampaign and continuing until a week before the election and there-fore reasonably related to the time of the election, is not impaired byreason of a' preelection speech which, although alleging the Em-ployer's neutrality, does not specifically attempt to disavow respon-sibility for the threats or the conduct of the persons making them.5On the basis of the entire record herein, we conclude that the Em-ployer's employees have been denied the right guaranteed them underthe Act to select bargaining representatives of their own free choice,and that they are therefore entitled to a new election.Accordingly,we shall set aside the election and shall direct that a new electionbe held when the Regional Director advises that the tine thereforis appropriate.ORDERIT IS HEREBY ORDERED that theelectionof April 5,1950, conductedamong employees of Hobart Manufacturing Company, Greenville,Ohio, be, and it hereby is, set aside.CHAIRMANHERZOG and MEMBER MURDOCK tooknopartinthe con-sideration of the above Supplemental Decision and Order SettingAside Election.6 J. I. Case Company, Inc.,86 NLRB 12 ;Merrimac Flat Corporation,85 NLRB 329.4WilsonctCo., Inc.,88 NLRB 1;Craddock-Terry Shoe Corporation,82 NLRB 160.6Wilson & Co., Inc., supra; U. S. Rubber Co. (Scottsville Plant),86 NLRB 3.929979-51-vol. 92-15